DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 6-9, 13-14 are pending.  Applicant’s previous election of Group I, claims 1, 4, 6-9, 13-14 and the following species still applies and claims 2-3 remain withdrawn.  

    PNG
    media_image1.png
    162
    629
    media_image1.png
    Greyscale

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/22 has been entered.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 4, 6-9, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeram et al. (U.S. 2010/0048810) in view of Clemens et al. (U.S. 4,728,571) in view of Hashemzadeh (U.S. 2010/0041822, hereinafter Hash).
Regarding claims 1, 4, 6-9, 13-14, Jeram teaches a silicone composition with release properties that comprises a vinyl functional polydimethylsiloxane with a number of repeating units and vinyl groups overlapping claim 9 ([0095]-[0096]), a hydrogen functional polydimethyl siloxane with an overlapping number of hydrogen groups, a platinum catalyst, and a release agent, with amounts of each of these ingredients overlapping the amounts of claim 1 (see abstract, [0077], [0055], [0112], [0121], [0137]-[0138], overlapping claims 1 and 14, [0149], Table 1).  The composition of Jeram is never disclosed for use with a solvent and the disclosed use in injection molding would also not include a solvent (see abstract) such that the composition is solventless as in claim 13.  Jeram does not teach that the release agent corresponds to ingredient (b) as claimed.
Clemens teaches a copolymer that may be added to release compositions to impart release properties (i.e., a release additive, as sought by Jeram) with high compatibility with chemically similar polymers (col. 4, lines 1-40).  The copolymer comprises a free radically polymerized alkyl methacrylate  (methyl methacrylate as in claims 1, 7, and 8) with a silicone monomer that corresponds to the elected species and claim 4 when R1 is hydrogen, q is 3, p is 0, m is 1, r is 25, R, R2, R3, R5 are each methyl and R4 is butyl (“lower” alkyls of 1 to 3 carbon atoms are described for all R groups except R4 which is simply “alkyl” and thus by implication includes alkyl groups with more than 3 carbon atoms such as the 4 carbon atom butyl alkyl group) (see abstract, col. 3, lines 25-55, col. 5, line 20-col. 6, line 60).  
Clemens does not disclose the particular ratio of silicone and alkyl methacrylate reactants as claimed (the claimed A/B ratio), but Clemens teaches that the amount of the these reactants would be adjusted to optimize the release properties of the coating (col. 6, lines 30-55, col. 4, lines 25-40, explaining that silicone content is proportional to low energy/release properties and the vinyl/acrylate content is proportional to high-energy/adhesion properties) and therefore the amount of the silicone monomer would have been obvious to control and adjust (including to values overlapping the claimed range) as an art recognized result effective variable for the purposes of optimizing the release properties of the coating.  
Clemens does not disclose the overall MW of the copolymer.  However, Hash is also directed to a release copolymer formed of acrylate monomer and silicone monomers (see discussion below) and teaches that the overall weight average MW of the copolymer should be greater than 3,500, overlapping claims 1 and 6, to be suitable as a release agent and prevent migration (see abstract, [0053], [0059]).  Thus, it would have been obvious to have used the above MW from Hash for the copolymer of Clemens because it is a suitable molecular weight for an acrylate/silicone release agent and to prevent migration.
Although radical polymerization is taught in the prior art, this is a product by process limitation that is not given patentable weight.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Based on the above, it would have been obvious to have used the copolymer from Clemens in view of Hash as the release additive called for in Jeram because Clemens teaches that it provides the desired functionality (i.e., imparts release properties to the composition, with Hash teaching suitable MW) and also because Clemens teaches that the copolymer has improved compatibility with chemically similar polymers and the polymers in Jeram are very chemically similar and therefore would be expected to have high compatibility (i.e., the copolymer and vinyl/hydrogen functional polymers are all polydimethyl siloxane based).
In addition or as an alternative to Clemens, Hash is also related to release agents (as called for in Jeram) and teaches a release agent formed by free radical copolymerization of methyl methacrylate (as in claims 7-8) and a silicone macromonomer having a structure overlapping claim 4 and the elected species, with the overall copolymer release agent having a molecular weight overlapping claims 1 and 6, and with the ratio of acrylate monomer and silicone macromer overlapping claim 1, e.g., 5-95wt% acrylate to 5-80wt% silicone, ([0010]-[0012], [0019], [0023]-[0029], disclosing there may be only one terminal methacryloxypropyl group on a linear polydiorganosiloxane with an overlapping number of repeating units and with, e.g., methyl and butyl organic groups, [0053], [0059]).  It would have been obvious to have used the release agent of Hash as the release agent called for in Jeram to provide the desired functionality (i.e., releasability) and also because the copolymer of Hash is advantageously resistant to phase separation during production ([0008]-[0009]).  Hash also shows that the ratio of acrylate/silicone reactants in forming such a copolymer (already an obviously optimizable result effective variable in Clemens) may have a higher amount of silicone to acrylate (e.g., 80 parts silicone to 5 parts acrylate) and still be suitable as a release agent, which further confirms/supports the obviousness of the claimed range in view of Clemens.
Although the range of the amount of the copolymer release additive in modified Jeram already overlaps the claimed range, it would have also been obvious to have used broader amounts of the release additive (overlapping the entire claimed range) because Jeram and Clemens/Hash clearly teach that such additives are included to provide release properties such that their amount is an art-recognized result effective variable that would have been obvious to optimize, to values including the claimed range, as part of the optimization of the release properties of the overall composition.
Although the release sheet aspect as claimed is taught in Jeram, this is an intended use that is not given patentable weight because the body of the claim sets forth all of the limitations of the claimed invention.  
 “The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” 
See MPEP 2111.02 II.
Additionally and alternatively (if arguendo the intended use was given weight, which it is not), given that the prior art teaches all subject matter explained in this rejection it is inherently capable of being used as a release sheet.  
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.”
See MPEP 2111.02 II.  
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that Jeram teaches a different type of release agent and does not suggest combining the claimed release agent with the other ingredients as claimed.  However, the release agent in Jeram is just an example and the reference is not limited to that particular type of release agent.  Also, it is piecemeal analysis to assert that Jeram does not teach all the claimed ingredients together.
Applicant then argues that Clemens teaches away from polydimethylsiloxanes.  This appears to be in reference to pure polydimethylsiloxane release coatings (the whole point of Clemens seems to be including acrylate reactants with the polydimethylsiloxane to better control the release force) and therefore this portion of Clemens does not appear to teach away from the claimed subject matter or the teachings of Jeram (neither of which is based on pure polydimethylsiloxanes).  Furthermore, to the extent Applicant is arguing that Clemens teaches away from “too low” of a release force, there is not evidence or suggestion in Clemens of what would be considered “too low” of a release force.  To the contrary, as explained in the rejection above, Clemens clearly teaches that the relative amount of acrylate/silicone reactants is proportional to the adhesion/release force of the composition (i.e., the surface energy of the copolymer).  Furthermore, the numeric ranges of Clemens that are just outside of the claimed range (col. 6, lines 60-65) are merely preferred and thus imply that higher amounts (higher than 50wt% of the C monomer) would still be within the scope of Clemens.  Preference of one range does not teach away from amounts outside that range especially when there is a clear art-recognized result effective variable teaching (as in Clemens).  It is noted that the Examiner indicated in the last interview that Clemens did not appear to teach the claimed ratio, but (as indicated in the interview) the Examiner did not have enough time for a full review of Clemens and did not notice the result effective variable teachings.  Even so (even if, arguendo, Clemens did not have this result effective variable teaching), the newly cited Hash reference would render obvious the claimed A/B ratio via overlapping ranges anyway (i.e., Hash could replace Clemens in the rejection).
Applicant then argues that Clemens teaches away from combining the copolymer in an overall composition and instead teaches forming the release coating using only the copolymer.  However, this is merely a preferred embodiment in Clemens and Clemens is not limited to preferred embodiments.  Furthermore, Hash confirms that acrylate/siloxane copolymers (like those in Clemens) may be used as “release agents” (i.e., additives for compositions to impart release functionality, as sought by Jeram).
Applicant then argues that Clemens teaches away from more than 50wt% of the silicone reactant in forming the copolymer, but this is merely a preferred range and Clemens clearly teaches that the amount is obvious to optimize as a result effective variable, with Hash supporting the obviousness of more than 50wt% silicone reactant in a release agent.  Clemens is not limited to the examples (which appear to be based specifically on use with adhesive tape).  
Applicant argues that the claimed subject matter provides unexpected results (assumed to be unexpectedly improved release force).  It is maintained that the claims are still non-commensurate with the present examples (e.g., if the release agent is the critical ingredient, the type of release agent is still much broader in the claims than in the examples and the amounts in the claims for the release agent are still much broader than the amounts used in the examples, as well as the other ingredients in the composition being much broader in the claimed amount/type than in the examples).  Also, if the unexpected results argument is based on the claimed A/B ratio providing much lower release force from higher silicone content in the copolymer, this does not appear to be unexpected based on the result effective variable teachings of Clemens as discussed above.

Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787